Citation Nr: 0314577	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-21 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953 and from September 1960 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  

In January 2003, a video conference hearing was held before 
the undersigned.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A rating decision dated in May 1993 denied the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a head injury.  The RO found that 
new and material evidence had not been received to reopen a 
previously and finally denied claim, and the veteran was so 
informed in correspondence dated the following month.  

2.  The veteran disagreed with the rating determination, but 
he did not file a substantive appeal following the issuance 
to him and his representative of a statement of the case in 
August 1996.  

3.  The evidence received since the May 1993 rating decision 
is mostly cumulative and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a head injury, 
to include a seizure disorder.  



CONCLUSIONS OF LAW

1.  The May 1993 rating decision denying the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a head injury, to include a 
seizure disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.113 (2002).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a seizure disorder, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective Date and Applicability provisions) (West 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002).  On 
August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The regulations governing 
applications to reopen previously and finally denied claims 
were made effective only with respect to those applications 
received on or after August 29, 2001.  

However, in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) has interpreted VA's obligations under the VCAA, 
noting that a claimant was defined under the act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  
38 U.S.C.A. § 5100.  The Court therefore concluded that a 
person attempting to reopen a previously and finally denied 
claim was a claimant under the VCAA.  Quartuccio, 16 Vet. 
App. at 187.  Thus, the Court held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA and the provisions of 
38 C.F.R. § 3.159(b) implementing that section, applied to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  

A review of the extensive record in this case shows that VA 
has complied with its obligations under the VCAA with respect 
to the application to reopen that is now before the Board on 
appeal.  

In a written argument of July 2002, the veteran's 
representative contended that the VA examination performed in 
July 2000 was inadequate because there was no indication that 
the neuropsychiatric examiner reviewed the claims file and 
because there was no indication given that a nexus opinion 
was to be provided.  The orthopedic examiner indicated that 
he reviewed the file, and the record shows that the request 
for examination directed to the orthopedic examiner requested 
a nexus opinion regarding the current disorder of the 
cervical spine.  It is unclear whether the neuropsychiatric 
examiner reviewed the file or that he was requested to 
provide a nexus opinion.  However, this is not a fatal defect 
in light of the other evidence of record, which is extensive, 
especially in view of the fact that the posture of the case 
is one of new and material evidence, not a claim for direct 
service connection.  The Board observes that the duty to 
assist, as defined in 38 U.S.C.A. § 5103A, is not invoked 
under the VCAA unless new and material evidence has been 
received to reopen a previously and finally denied claim.  
See 38 U.S.C.A. § 5103A(f); Quartuccio.  See Wells v. 
Principi, No. 02-7404 (Fed. Cir. Apr. 29, 2003) (even to 
warrant a VA examination under the VCAA, the veteran must 
show some causal connection between his current disability 
and service; a disability alone is not enough).  

For the same reason, the representative's request that the 
opinion of an independent medical expert (IME) be obtained 
will not be entertained.  The obtaining of such opinions are, 
in any case, discretionary with the Board under 38 U.S.C.A. § 
7109(a) (West 2002).  It would be anomalous to request the 
opinion of an IME in a case in which it is not shown that new 
and material evidence to reopen a previously and finally 
denied claim had been received.  

The record shows that the veteran's claim of entitlement to 
service connection for residuals of a head injury, including 
a seizure disorder, has been denied on a number of occasions 
by the Board.  The most recent Board denial was in June 1988.  

A rating decision dated in May 1993 found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for residuals of a head injury.  
He was so informed in correspondence dated the following 
month.  The veteran disagreed with the determination, and a 
statement of the case was issued to him and to his then 
representative in August 1996.  However, he did not file a 
substantive appeal with respect to this claim.  The May 1993 
rating decision therefore became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen his claim for service 
connection for a seizure disorder was received in June 1999 
and has been continuously prosecuted ever since.  Evidence 
has been received in support of the application.  

The evidence before the rating board in May 1993 showed that 
the service medical records for the first period of service 
and an enlistment examination in September 1960 were devoid 
of complaints, treatment or findings indicating a head 
injury.  Service clinical records dated in November 1960 
reflected the veteran's complaint that he had fallen and hit 
his head four days previously.  He was not "knocked out," 
and complaints were made of stomach distress.  He reported 
that his brother had a brain tumor and that he wished to be 
checked for this condition.  On subsequent examination in 
November 1960, he reported having epilepsy for which he had 
been treated by his hometown physician.  Three types of 
spells, which began a year previously, were described and 
included absence spells lasting several minutes, some loss of 
muscle tone with dropping to the knees, and spells of 
paralysis at night.  A neurological examination was within 
normal limits.  The examiner doubted the existence of 
epilepsy, and it was noted that the veteran wanted to get out 
of the service.  In late November, vague, diffuse symptoms 
were described, and the veteran wondered if the symptoms 
could be caused by brain tumor or snake bite.  On 
hospitalization in January 1961, the veteran complained of 
"spells," headaches and a feeling like "eggs frying" on 
the right side of his head.  Clinical data revealed a report 
from his local doctor dated in June 1960 with an opinion that 
the veteran should undergo an electroencephalogram and that 
his attacks were possibly functional.  During 
hospitalization, the veteran reported that burning sensations 
in the back of his head began after he was hit on the head 
with a helmet by a second lieutenant during basic training in 
September 1960.  He also reported having had spells of 
nervousness for several years.  A physical examination and 
neurological evaluation were within normal limits.  X-ray 
studies of the cervical spine showed a straightening of the 
cervical spine with slight scoliosis.  Laboratory data 
revealed a slightly elevated white blood count.  The final 
diagnosis was passive-aggressive reaction characterized by 
difficulties in handling hostility in the service, some 
history of difficulty in handling hostility in the past, poor 
school history and fair work history.  

Service clinical records dated in January 1961 showed 
complaints of pain in the neck.  X-ray studies of the neck 
were negative for pathology, and the examiner noted that the 
veteran's muscle pain was not likely related to trauma.  
Passive-aggressive reaction was shown on the veteran's 
examination for separation from service in March 1961.  A 
history was given of frequent or severe headaches, dizziness 
or fainting spells, and loss of memory or amnesia, and 
complaints were made of pain in the back of the head.  A 
neurological evaluation was within normal limits.  

A report of private hospitalization in December 1960 revealed 
complaints of drowsiness and difficulty in maintaining 
thought continuity.  A history was given of being struck in 
the face and head while in boot training about three months 
prior to hospitalization and of having experienced discomfort 
in the back of the head and between the shoulders since that 
time.  The veteran experienced the onset of increased 
headache, malaise and fever two or three days prior to 
admission.  During hospitalization, spinal fluid protein was 
found to be slightly elevated.  After examination and 
treatment, the diagnoses were acute bacterial infection of 
the tonsils and adjacent nodes and acute infection probably 
due to bacterial organisms involving the tonsils, pharynx and 
adjacent regional nodes.  

An April 1972 report of examination by J. G. Wells, M.D., 
showed complaints of intermittent dizziness for the previous 
18 months.  The veteran reported having been hit in the face 
with a helmet while in service approximately 11 years 
previously.  He complained of numerous symptoms, was seen in 
numerous places, and ultimately recovered.  Various 
diagnostic studies were reported to have been normal.  During 
the previous two or three years, he had noted a tendency to 
stumble, which increased with the advent of his vertigo.  
After examination, the impression was history suggestive of 
true vertigo, and he was referred to another physician to 
rule out acoustic neuroma.  A progress note dated in July 
1972 indicates that another private physician's neurological 
examination had been unremarkable.  

L. A. Hazouri, M.D, submitted a summary of private 
hospitalization in July 1972, when the veteran was 
hospitalized with a history of "feeling crazy," bouts of 
loss of consciousness, and sensations of twirling and 
confusion.  X-ray studies of the skull and cervical spine 
were normal, except for osteoarthropathy.  Arteriography was 
within normal limits.  Cerebral spinal fluid protein was 30 
units.  The diagnosis was vestibular derangement of 
undetermined etiology.  

On a VA examination in May 1972, blackouts starting in about 
1970 and an old head injury in about 1962 were reported.  An 
examination of the musculoskeletal system and neurological 
examination were normal.  The diagnoses were no neurological 
disease found, no medical disease found, and X-ray of the 
skull negative for pathology.  On a VA examination in March 
1973, the veteran reported that the blow on his head in 
service "numbed his head" and that he had had a pressure 
sensation in the vertex of the calvarium for the previous 12 
years.  A neurological evaluation was normal, except for 
slight tremor of the extended fingers.  Neuropsychological 
testing indicated no significant organic impairment of 
cortical functioning.  The clinical psychologist summarized 
that the veteran's somatic complaints probably were the 
result of his emotional disorder rather than an organic 
impairment.  The neuropsychiatrist concluded that the veteran 
was an emotionally disturbed person and that the helmet 
accident resulted in no damage of any significance.  The 
diagnosis was conversion reaction.  

Service comrades, including the veteran's brother, stated in 
1972 that the veteran had been struck on the head while in 
training.  They did not actually see the blow but noticed 
that his face was cut and his head swollen afterwards.  

VA outpatient treatment reports from 1975 to 1977 showed 
various complaints, including those of "spells," pressure 
in the head, sense of twirling, confusion, falling, 
"seizures," loss of consciousness and bizarre complaints of 
pinched nerve in the head and hardening of the arteries in 
head.  Diagnoses included possible carotid insufficiency and 
organic brain syndrome.  After psychiatric testing in July 
1975, the examiner felt that there was some impairment of an 
organic nature in the veteran's cortical functioning.  An 
electroencephalogram in July 1975 was abnormal with mild 
swelling of basic frequencies and possible right hemisphere 
swelling that was felt to be of questionable import.  A brain 
scan in February 1976 was within normal limits.  A history 
was given of having been hit on the head in service.  

On state hospitalization from October to December 1975 
because of bad temper, history of head injury, and seizures 
and emotional problems, the psychiatric diagnosis was 
convulsive disorder secondary to head injury and signs of 
organicity.  Outpatient treatment records from 1976 included 
a psychiatric examiner's opinion that the veteran was 
paranoid.  

A copy of a statement of charges from a private physician 
showing lumbar puncture in February 1961 is of record, along 
with copies of Dr. Hazouri's report of hospitalization in 
July 1972.  R. R. Kenner, M.D., reported in August 1977 that 
the veteran's symptoms were not a result of his current 
medications.  

A letter dated in September 1973 from an employee of a state 
service organization certified that in 1961, the veteran came 
into the field office and reported having been hit on the 
head with a helmet by his commanding officer.  

Dr. Hazouri said in a letter dated in November 1973 that he 
had seen and treated the veteran "with a tentative diagnosis 
of vestibular neuropathy derangement suspect."  Dr. Hazouri 
stated that the veteran had previously been given a diagnosis 
"relative to a post concussive syndrome receiving 10 percent 
impairment from the armed forces."  Dr. Hazouri reported 
that when the veteran was last seen in his office, "he was 
complaining of a peculiar psychogenic phenomenon stating that 
he was 'seeing bugs'" and that this was resulting in 
considerable problems in his work as well as a sensation of 
dizziness.  

In a statement dated in 1973, a friend reported that there 
was no indication that the veteran had a physical problem 
prior to service.  The veteran told him that he was hit in 
the face with a helmet in service, and from all indications, 
this mishap caused a breakdown of his mental stability.  The 
veteran's spouse stated in 1977 that he had been hit with a 
helmet in service and had never been well since.  His sister 
reported that in 1960 or 1961, she called the inspector 
general to get the veteran medical help.  

W. C. Tippins, Jr., M.D., reported in July 1978 that the 
veteran was his patient in the autumn of 1960, at which time 
he had received head injuries in a fall and that he referred 
the veteran to Dr. Fackler in LaGrange, Georgia, for 
treatment and follow up of the injuries.  

In December 1982, a medical report from P. P. Hall, M.D., 
dated in November 1982, was received in support of the 
veteran's claim for service connection for head injury and a 
seizure disorder secondary to the head injury.  Dr. Hall 
reported that the veteran was first seen in July 1979 and 
that his overlying major medical problem was a problem with a 
seizure disorder.  Dr. Hall reported that the seizure 
disorder was not present prior to his entrance into military 
service and was present at the time of his discharge from 
military service.  Dr. Hall reported that a head injury that 
occurred during service "may well be the etiology of the 
[veteran's] present seizure disorder."  She said that there 
was nothing else in his medical history to explain the onset 
of the seizures.  Dr. Hall further reported that a neurologic 
work-up showed no etiology for the seizure disorder of a 
correctable nature, that is, showed no brain tumors, 
metabolic disorders or vascular disorders.  

The veteran testified at a hearing before the Board in 
January 1984 to the effect that the service medical records 
reporting a history of nervousness prior to service were not 
correct.  It was reported that the veteran had no seizures 
prior to service but that the seizures began after he was hit 
in the head by a helmet resulting in a severe head injury.  
It was contended that the seizure disorder was a 
manifestation of, and due to an acquired psychiatric disorder 
that began during service as a result of the head injury.  

Reports of private medical treatment from 1986 are of record 
and show that the veteran had a carotid flow scan in May 1986 
and that it was concluded that there was no hemodynamic 
evidence of stenosis or occlusions in the carotid arteries 
extracranially.  A report of electroencephalographic studies 
the veteran had in June 1986 was to the effect that there was 
no evidence of epileptogenic activity, or of focal, 
lateralizing or diffuse abnormalities.  According to the 
report of a brain scan in June 1986, the findings were 
normal.  In the statements submitted by a private physician 
in 1986, it was noted that the veteran had been treated for 
headaches in 1962.  Private hospital reports dated in 1989 
reflected a long history of seizure disorder questionably 
related to head trauma that the veteran sustained while in 
the Armed Forces.  A statement dated in October 1989 from G. 
G. Walters, M.D., a specialist in family practice, was to the 
effect that he had been treating the veteran for the previous 
four years and that the veteran had been suffering from 
recurrent cervical pain for years.  The initial onset of his 
cervical problems had been due to an accident during military 
service when he suffered a blow to his head.  Dr. Walters 
said that the veteran had been diagnosed as having 
osteoarthritis involving the cervical spine.  

Private hospital reports from 1990 show that the veteran was 
hospitalized with a chief complaint of left leg weakness.  
His history included a history of seizure disorder.  He also 
gave a history of head trauma in his 20's, when he was in 
service.  Since then, he had had headaches off and on and 
vague cervical pain.  The head trauma was apparently 
complicated by what were described as a "vague seizure 
disorder" that seemed to have been partial complex epilepsy.  
It was reported that he had been on Dilantin, which only 
partially controlled his symptoms.  A couple of years 
previously, Tegretol was added to his regimen, which 
apparently subsided his seizures to some degree but never 
totally controlled them.  The impressions included a seizure 
disorder, which appeared to be partial complex epilepsy and 
post traumatic in origin.  The seizures were only partially 
controlled by the current dosage of Dilantin.  His Dilantin 
level was only borderline therapeutic.  However, a CT scan of 
the brain and an electroencephalogram were normal in January 
1990.  

A private medical consultation in July 1992 noted that the 
veteran had had some previous episodes of left sided weakness 
and history of transient ischemic attack.  It was also 
reported that he had had some ill defined seizures that he 
maintained were due to a service related injury.  A cranial 
CT scan in July 1992 was normal.  The examiner's impression 
was left-sided hemiparesis of unclear etiology.  The examiner 
said that this could questionably be epileptiform but that 
this was not clear cut.  Having had a "stroke" with several 
days of convalescence in the past, the examiner expected 
something more remarkable to show up on the CT scan, much 
less the MRI.  The examiner said that he had to wonder if 
there was truly an organic basis to any of these spells in 
the past.  The examiner indicated that he would certainly not 
recommend putting the veteran on anything more expensive or 
risky than aspirin currently.  

Other evidence before the rating board in May 1993 included 
transcripts of hearings, lay witness statements, newspaper 
articles, and general documentary evidence.  

Evidence received since the rating decision of May 1993 
includes hearing transcripts, lay witness statements, private 
and VA medical evidence, excerpts from medical treatises, and 
copies of the transcripts of earlier hearings and Board 
decisions.  Also received were medication histories showing 
that the veteran had been prescribed anticonvulsive 
medications such as Dilantin and Phenobarbital since at least 
1975 and a copy of Dr. Walters' October 1989 report 
indicating that the veteran had the onset of cervical 
problems as a result of an accident in service when he 
"suffered a blow to his head."  Dr. Walters noted that the 
veteran had been diagnosed with osteoarthritis of the 
cervical spine.  

A period of observation and evaluation at a VA medical center 
in May 2001 culminated in a final diagnosis of seizures based 
on at least four witnessed spells during the hospitalization.  
The hospital report shows that a history elicited on 
admission reflected risk factors for seizures that included a 
blow to the head in 1960 or 1961 while in basic training with 
no loss of consciousness.  Although an electroencephalogram 
during the spells showed no change electrographically, it was 
reported that computerized spike and seizure recognition 
programs were not in operation at the time.  However, it was 
felt that the very rhythmic nature of the shaking and the low 
amplitude shown on EEG were felt to be "very unusual for 
focal motor seizures."  

In October 1993, the veteran's representative claimed that 
the veteran's head disorder might be a residual of his neck 
injury.  This appears to be a contention that the veteran 
sustained residuals of head and neck injuries arising from 
the same incident in service.  

A rating decision dated in February 2001 granted service 
connection for traumatic osteophytosis of the cervical 
vertebra with right torticollis and restricted range of 
motion based on being hit on the head with a helmet while in 
service, as well as on the opinion of the VA examiner linking 
the neck disorder to the inservice blow.  The Board notes, 
however, that the opinion of the VA orthopedic examiner in 
July 2000 relating the diagnosed cervical spine disorder to 
the blow in service did not likewise relate any current 
partial seizure disorder, which was diagnosed by history at 
that time, to the head injury incurred in 1960 at Fort 
Jackson.  The examiner stated that he was of the opinion that 
the partial seizure disorder was unrelated to the neck trauma 
incurred in 1960.  Indeed, his diagnosis was history of 
partial seizure disorder, cause uncertain.  

None of the evidence added to the record since the May 1993 
rating decision constitutes competent medical evidence 
relating the currently diagnosed seizures to service or to 
any incident in service.  The January 1994 statement of Dr. 
Cotton, a chiropractor, reflects the veteran's claim that he 
had seizures and that he had been told by a doctor that he 
had nerve damage in the neck and head due to the blow to his 
head in 1960.  However, Dr. Cotton did not specifically 
relate any current claimed seizures to the blow to the head 
in 1960, nor would he have been competent to do so.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (a medical 
professional is not competent to opine on matters outside the 
scope of his expertise).  

In fact, the record is devoid of any indication of seizures 
for many years following service.  The earliest documentation 
of a convulsive or seizure disorder is not shown until 1975, 
and any evidence previously of record attributing any 
seizures to service does so based solely on a history 
provided by the veteran.  In any case, the new evidence makes 
no such association.  The neuropsychiatric examiner in July 
2000 diagnosed atypical seizures but did not attribute the 
seizures to service or to any head injury in service.  The 
orthopedic examiner's diagnoses in July 2000 included a 
history of partial seizure disorder, but the examiner said 
that he doubted that the seizure disorder was due to the 
injury that he said was the cause of the neck disorder.  In 
effect, the examiner dissociated the seizures from the injury 
in service that he felt caused the veteran's traumatic 
osteophytosis of the cervical vertebra.  While an EEG was 
normal in August 2000, an MRI of the brain showed moderate 
diffuse cortical atrophy at that time.  However, no examiner 
has attributed the cortical atrophy to service.  The Board 
notes that the orthopedic examiner's opinion was unfavorable 
to the veteran's current claim and thus could not trigger a 
reopening of the previously and finally denied claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (medical 
report that was unfavorable to the appellant and supported 
the previous denial could not trigger a reopening).  

Despite the assertions of the veteran and his witnesses over 
the years that he has a seizure disorder due to a blow on the 
head during his second period of service, the fact remains 
that neither he nor his witnesses are competent to render 
opinions attributing a specific disability, especially a 
complex one like seizures, to service or to an incident of 
service origin, as this requires medical expertise.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a claimant who 
is a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  

Moreover, to the extent that any current association of the 
veteran's seizures with service is based on the veteran's 
history, this history has been previously rejected, and a 
medical statement based on it does not constitute new and 
material evidence.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (doctor's opinion does not constitute competent 
medical evidence where based upon veteran's "own account of 
his medical history and service background, recitations which 
have already been rejected by the RO and BVA"); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (doctor's opinion is 
not competent medical evidence to the extent it is based upon 
ostensible facts that have been rejected as inaccurate or 
untrue in VA adjudication).  

At the hearing in January 2003, the representative cited an 
undated letter from Dr. Walters, who treated the veteran in 
1975.  The letter suggests, according to the representative, 
that the veteran was being treated for seizures prior to 
1975.  However, Dr. Walters' statement, which was previously 
of record, shows that he began treating the veteran in 1986, 
and it is clear from the text of the statement that the 
assertion that the blow to the head in service "initiated a 
recurrent problem of seizures" could only have been based on 
the story that the veteran related.  

The representative also claimed that the veteran's service 
medical records dated in January 1961 refer to his epilepsy.  
He was admitted to a service hospital at that time, and he 
referred to having hit his head.  The representative states 
that epilepsy was suspected and that he was treated with 
Dilantin and Phenobarbital.  The representative notes that 
the veteran has been service connected for trauma of the 
neck.  However, the service medical records and other 
evidence previously of record make abundantly clear that no 
suspicion of a seizure disorder was confirmed during 
extensive diagnostic work-up in service or for many years 
following service.  

It is contended that the veteran had been treated with anti-
convulsive drugs - Dilantin and Phenobarbital - since 
service, thereby suggesting a continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b) (2002).  It is noted 
that he now has a diagnosis of seizure disorder.  However, as 
noted above, there is no showing that the veteran was taking 
Dilantin and Phenobarbital for a seizure disorder prior to 
1975, many years following service.  The representative notes 
the diagnosis by Dr. Hazouri in 1973 of vestibular 
neuropathic derangement and argues that the seizure disorder 
has been variously diagnosed.  However, Dr. Hazouri's 
diagnosis was then tentative and it is unclear whether he 
intended to encompass seizures within his tentative 
diagnosis.  In any case, he did not attribute a seizure 
disorder to service, however diagnosed.  

The spouse testified that after the veteran went on leave and 
came home, he looked terrible and his head was swollen.  
Following separation, she said, the veteran would just be 
standing and he would just fall, or if he were sitting in a 
chair, it would just hit him and he would lose his balance.  
She said that these episodes recurred, which she thought were 
his seizures.  However, given the veteran's complex medical 
history, which might have included some sort of vestibular 
derangement, his spouse's testimony is not competent to 
establish that the veteran was in fact manifesting a true 
seizure disorder shortly after service.  

The veteran testified that while in basic training at Fort 
Jackson, South Carolina, in about November 1960, he was the 
right "guy" in formation, a lieutenant "plopped" his 
helmet on his head causing injury, which in turn caused 
bleeding.  He said that the lieutenant took him to a service 
dispensary the following morning.  The veteran testified that 
he saw a Dr. MacDonald from Newton, Georgia, who told him 
that his face was cut and that he had "cold blood."  He 
said that Dr. MacDonald indicated that the veteran had a 
"possible hit in the head."  He testified that his first 
sergeant later gave him a pass to see his doctor and that he 
went home to see Dr. Tippins.  Dr. Tippins sent the veteran 
to Dr. Fackler, who hospitalized the veteran for 12 days.  

The veteran further testified that he had never sustained 
another head injury before, during, or after service.  He 
said that Dr. Hazouri "could have been" the first physician 
to mention seizures to him in about 1972.  The veteran 
indicated that his condition was worsening between 1961 and 
1972.  

The veteran, like his spouse, is not competent to diagnose a 
seizure disorder or to attribute a seizure disorder to the 
blow in service.  The service medical records and the medical 
evidence in the years immediately following service indicate 
that the inservice manifestations were not due to an organic 
deficit or head trauma.  

In the hearing conducted in January 2003, the representative 
argued that VA eventually acknowledged that the veteran 
sustained head trauma in service.  The representative 
contended that the letter from Dr. Hall of November 2, 1982, 
reflects an opinion that the veteran has a seizure disorder 
that resulted from head trauma.  The representative notes 
that she indicated that she had reviewed the record and that 
the veteran did not have a seizure disorder prior to service.  

The representative argues that the veteran had head trauma in 
service, was treated with Dilantin and Phenobarbital, and 
that a later physician attributed his seizures to head 
trauma.  The representative thus argues that the only logical 
connection is that his current seizures must be related to 
the head trauma in service.  Thus, the seizures are residuals 
of a head injury in service, according to the representative.  

Dr. Hall, who is not a neurologist, rendered an opinion that 
has been previously rejected by the Board and the RO.  As 
noted above, the medical evidence added to the record since 
the May 1993 rating decision is against a relationship 
between the head blow in service and the later development of 
a seizure disorder.  This is relatively persuasive evidence 
since it was rendered by the same physician who found an 
etiologic relationship between the head injury and the 
development of cervical spine disability.  Although the 
representative indicated at the January 2003 hearing that the 
veteran was to be treated monthly at the neurology clinic of 
the VA Medical Center in Tuskegee, Alabama, beginning on 
January 17, 2003, for head trauma and a seizure disorder, the 
Board observes that the fact that the veteran now has a 
seizure disorder is undisputed.  What is at issue is the 
origin of the seizure disorder, and these records would not 
show the origin of the disorder.  

Indeed, none of the new evidence, considered in light of that 
before the rating board in May 1993 provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As 
such, the new evidence is not so significant to the issue in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  As 
the additional evidence is not both new and material, the 
application to reopen must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a seizure disorder is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

